NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

R. SORRELS, Trustee of the other RCJS           No. 16-35007
Trust,
                                                D.C. No. 3:15-cv-05146-RJB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

NORTHWEST TRUSTEE SERVICES INC;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      R. Sorrels appeals pro se from the district court’s judgment dismissing his

diversity action alleging state law claims related to foreclosure proceedings. We

review de novo questions of our own jurisdiction. Hunt v. Imperial Merchant


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Servs., Inc., 560 F.3d 1137, 1140 (9th Cir. 2009).

      Because the foreclosure sale of the property has already been completed, this

court cannot grant the relief Sorrels requests and we dismiss the appeal as moot.

See Vegas Diamond Props., LLC v. FDIC, 669 F.3d 933, 936 (9th Cir. 2012)

(“[T]he sale of the real properties prevents this Court from granting the requested

relief and accordingly renders this appeal moot.”); Am. Cas. Co. of Reading, Pa. v.

Baker, 22 F.3d 880, 896 (9th Cir. 1994) (a case is moot when there is no longer a

present controversy as to which effective relief can be granted).

      DISMISSED.




                                          2                                   16-35007